COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00027-CR

TRANQUILINO CORTEZ                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE

                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      On January 13, 2011, a jury convicted Appellant Tranquilino Cortez of one

count of aggravated sexual assault of a child under fourteen years of age and

two counts of indecency with a child by contact.       The jury assessed his

punishment at eighteen years’ confinement for the aggravated sexual assault of

a child under fourteen years of age and five years’ confinement for each

indecency count. The trial court sentenced him accordingly. Appellant timely

filed a notice of appeal.   On November 4, 2011, we abated this case and

remanded it to the trial court so that the trial court could hold a hearing on



      1
      See Tex. R. App. P. 47.4.
Appellant’s motion for new trial. We stated in our order that we would dismiss

the appeal if the trial court granted the motion for new trial.2

      We have received the supplemental record. The record shows that the

State agreed to the granting of a new trial, the dismissal of the indecency counts,

and the reduction of the sentence on the aggravated sexual assault of a child

count to five years in exchange for Appellant’s guilty plea and waiver of all rights

to an appeal. The trial court granted the new trial, and on the same day, the trial

court convicted and sentenced Appellant according to the new plea bargain.

      Because the trial court granted Appellant’s motion for new trial, making any

appeal from the original judgment moot,3 and because Appellant has not filed a

notice of appeal from the new judgment,4 we dismiss this appeal.5




                                                      LEE ANN DAUPHINOT
                                                      JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 12, 2012
      2
        See Tex. R. App. P. 21.9(b); Smith v. State, 131 S.W.3d 502, 504 (Tex.
Crim. App. 2004) (noting that the First Court of Appeals had dismissed appeal
after new trial was granted on abatement).
      3
       See Tex. R. App. P. 21.9(b); Waller v. State, 931 S.W.2d 640, 643–44
(Tex. App.—Dallas 1996, no pet.).
      4
      See Tex. R. App. P. 25.2(b), 27.1(b); Franks v. State, 219 S.W.3d 494,
497 (Tex. App.—Austin 2007, pet. ref’d).
      5
       See Tex. R. App. P. 43.2(f).

                                           2